 



Exhibit 10.1

AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

      Agreement made this 28th day of March 2005, and effective as of January 1,
2005, between Veramark Technologies, Inc., a Delaware corporation (the
“Company”), and David G. Mazzella, Jr. (“Mr. Mazzella “).

W I T N E S S E T H

      WHEREAS, Mr. Mazzella has been employed by the Company as its President
and Chief Executive Officer since June 28, 1997, and;

      WHEREAS, the Company believes and recognizes that Mr. Mazzella’s
contributions to the Company’s improvement and success have been substantial;

      WHEREAS, the Company desires to continue to employ Mr. Mazzella as its
President and Chief Executive Officer and to be assured of Mr. Mazzella’s
services on the terms and conditions set forth in this Agreement;

      WHEREAS, Mr. Mazzella desires to be employed by the Company as its
President and Chief Executive Officer; and

      WHEREAS, the Company and Mr. Mazzella intend and desire to be legally
bound by this Agreement;

      NOW, THEREFORE, in consideration of the premises and mutual covenants and
conditions contained in this Agreement, the Company and Mr. Mazzella agree as
follows:

      1. Employment. The Company hereby employs Mr. Mazzella as its President
and Chief Executive Officer for the term of employment as defined in paragraph 2
of this Agreement. Mr. Mazzella shall be responsible for the management of the
operations of the Company, subject to the supervision and direction of the Board
of Directors of the Company (the “Board”). Mr. Mazzella shall report directly to
the Board.

      2. Term of Employment. Mr. Mazzella’s “Term of Employment” under this
Agreement shall commence as of the date hereof and shall end on December 31,
2007.

      3. Performance. Mr. Mazzella shall devote his full working time,
attention, skills and energies to the performance of his duties as President and
Chief Executive Officer of the Company.

      4. Salary, Bonus and Benefits.

               (a) Salary. As basic compensation for his services under this
Agreement, and effective as of January 1, 2005, the Company shall pay to
Mr. Mazzella a gross salary of $330,000 per year. Beginning in 2005, this salary
shall be reviewed annually by the Board, on or before September 30 of each year,
and may be increased (but not decreased) from year to year as may be determined
by the Board in its sole discretion. Mr. Mazzella’s salary shall be paid in
accordance with the customary payroll practices of the Company; currently, the

 



--------------------------------------------------------------------------------



 



Company makes payroll payments on a bi-weekly basis. Any annual increase in
salary authorized by the Board shall be effective as of a date that is no later
than October 1 of the year in which it is authorized.

               (b) Bonus. Commencing in 2005, and in addition to the salary
provided for in paragraph 4(a) of this Agreement, Mr. Mazzella shall be paid an
annual bonus in an amount to be determined each year by the Board in its sole
discretion. This bonus shall be paid to Mr. Mazzella no later than February 15
of the year following the calendar year for which the bonus is being paid.

               (c) Benefits. Mr. Mazzella shall participate in all benefit
plans, option plans, retirement plans, bonus plans and other plans,
arrangements, policies and perquisites as are afforded from time to time to
other executive employees of the Company, including, but not limited to, all
health, medical and dental (“health”) insurance plans, disability insurance
plans and all other insurance plans.

      5. Other Entitlements. Mr. Mazzella also shall be entitled to:

               (a) a monthly car allowance payment in the amount of $1,200.00
per month, plus payment of gas, oil and car maintenance expenses;

               (b) six (6) weeks vacation during each calendar year commencing
with 2005;

               (c) reimbursement of all reasonable expenses which are incurred
by Mr. Mazzella in the performance of his duties as President and Chief
Executive Officer of the Company and which are documented in accordance with
procedures approved by the Company for all executive officers of the Company;

               (d) payment by the Company of the Annual Premium or the
Alternative Payment, each as defined in, and pursuant to the terms of, the
Amended and Restated Split-Dollar Agreement (the “Split-Dollar Agreement)
between the Company and Mr. Mazzella, which Split-Dollar Agreement is attached
hereto as Exhibit I and the terms of which are herein incorporated by reference;

               (e) reimbursement of the costs of continued membership (e.g.,
dues, assessments) in a country club of Mr. Mazzella’s choice; costs of
membership shall not include food charges or other charges based on the
personal, non-business use of the club by Mr. Mazzella and his family;

               (f) payment of reasonable costs up to a maximum of $30,000.00 per
year on a reimbursement basis for the following:

                    (i) legal and professional fees and expenses applicable to
the preparation of Mr. and Mrs. Mazzella’s federal, state and local income tax
returns;

                    (ii) legal and professional fees and expenses applicable to
financial, estate and trust planning for Mr. and Mrs. Mazzella;

2



--------------------------------------------------------------------------------



 



                    (iii) fees or costs relating to healthcare, executive
physicals, physical training or health maintenance or preservation; and

                    (iv) legal fees related to his employment and position;

               (g) protection against dilution of his option rights and
interests. Mr. Mazzella has been granted options to purchase up to 900,000
shares of the Company’s common stock (“Granted Options”). The Company agrees
that in the event of a corporate transaction involving the Company (including
but not limited to any stock dividend, stock split, recapitalization,
reorganization, merger, consolidation, split-up, spin-off, combination or
exchange of shares), the Company will make appropriate anti-dilution adjustments
to the Granted Options to preserve the financial benefits of the options. To the
extent that the Granted Options expire during the term of this Agreement without
being exercised, an identical number of new fully vested and immediately
exercisable options will be granted to Mr. Mazzella at an exercise price equal
to the fair market value of the stock on the date of grant, which options shall
be subject to all other customary terms and conditions. Should the plan or plans
under which the Granted Options were granted expire or terminate, the Company
will provide Mr. Mazzella with stock options under a new plan or the financial
equivalent thereof;

               (h) notwithstanding any contrary terms of any option agreement or
other plan or agreement, all of the Granted Options and the options granted
pursuant to paragraph 5(g), above, shall be exercisable for their respective
full terms, without regard to any intervening retirement or other termination of
employment by Mr. Mazzella or the reasons therefor.

      6. Other Activities.

               (a) Mr. Mazzella may serve from time to time as an advisor,
director or trustee of outside organizations (e.g., for-profit-organizations,
not-for-profit organizations, professional organizations), provided that such
service does not conflict with (i) the business or reputation of the Company, or
(ii) Mr. Mazzella’s performance of his duties as President and Chief Executive
Officer of the Company.

               (b) Mr. Mazzella shall consult with, and obtain the consent of,
the Board, which consent shall not be unreasonably withheld, with respect to his
service as an advisor, director or trustee of any outside organization.

               (c) The Board shall have sole discretion, to be exercised
reasonably, in determining whether or not Mr. Mazzella’s service as an advisor,
director or trustee of an outside organization conflicts with (i) the business
or reputation of the Company, or (ii) Mr. Mazzella’s performance of his duties
as President and Chief Executive Officer of the Company.

      7. Membership on the Company’s Board of Directors; Location of Office.

               (a) It is the intention and expectation of the Company and
Mr. Mazzella that Mr. Mazzella shall serve as a member of the Board during the
Term of Employment. The Company shall use its best efforts to cause
Mr. Mazzella’s election to the

3



--------------------------------------------------------------------------------



 



Board, and Mr. Mazzella agrees to serve in such capacity without compensation in
addition to the compensation he receives as President and Chief Executive
Officer.

               (b) During the Term of Employment, Mr. Mazzella’s office as
President and Chief Executive Officer of the Company shall be maintained in its
current location at 3750 Monroe Avenue, Pittsford, New York, or in an office
comparable to Mr. Mazzella’s current office that is located no more than 25
miles from 3750 Monroe Avenue, Pittsford, New York.

      8. Termination of Employment.

               (a)(i) Voluntary termination by Mr. Mazzella

               Mr. Mazzella may voluntarily terminate his employment under this
Agreement by delivering written notice to the Chairman of the Compensation
Committee of the Board of Directors (“Committee”) of his decision to terminate
his employment. Mr. Mazzella’s termination of his employment shall be effective
six months after the date on which the written notice is delivered to the
Chairman of the Committee.

               (a)(ii) Voluntary termination by Mr. Mazzella following a change
in control

               Within 300 days following a “change in control” of the Company
(as defined below), Mr. Mazzella may elect to terminate his employment upon
thirty (30) days’ written notice to the Chairman of the Committee.
Mr. Mazzella’s termination of his employment shall be effective on the
thirty-first day after the date on which the written notice is delivered to the
Chairman of the Committee.

               In the event that Mr. Mazzella shall elect to terminate his
employment pursuant to this paragraph 8(a)(ii), the Company shall pay him, as
separation pay, a lump sum amount equal to three (3.0) times his aggregate
annual compensation (taking into account all salary, bonus, benefits and
entitlements) as of the date upon which his termination becomes effective; if a
bonus or other compensation amount has not been awarded for Mr. Mazzella for the
calendar year in which his termination becomes effective, the amount of his
bonus and/or the amount of such other compensation amounts for the immediately
preceding calendar year shall be used in calculating the aggregate annual
compensation amount to be multiplied by three (3). In addition, in the event of
a change in control, all of Mr. Mazzella’s options to purchase Company stock
will become fully vested, to the extent not already vested.

               For purposes of this Agreement, a “change in control” shall be
deemed to have occurred if (A) any “person” (as such term is used in Sections
13(d) and 14(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)), other than a trustee or other fiduciary holding securities
under an employee benefit plan of the Company, or a corporation owned, directly
or indirectly by the stockholders of the Company in substantially the same
proportions, becomes after the date hereof the “beneficial owner” (as defined in
Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of the
Company representing 20% or more of the combined voting power of the Company’s
then outstanding securities; or (B) the composition of the Board changes such
that, during any period of two consecutive years (not

4



--------------------------------------------------------------------------------



 



including any period prior January 1, 2005), individuals who at the beginning of
such period constitute the Board and any new director whose election by the
Board or nomination for election by the Company’s stockholders was approved by a
vote of at least three-fourths (3/4) of the directors then still in office who
either were directors at the beginning of the period or whose election or
nomination for election was previously so approved, cease for any reason to
constitute a majority thereof; or (C) substantially all the assets of the
Company are disposed of by the Company pursuant to a merger, consolidation,
partial or complete liquidation, a sale of assets (including stock of a
subsidiary) or otherwise, but not including a reincorporation or similar
transaction resulting in a change only in the form of ownership of such assets.

               In the event that the payments to Mr. Mazzella pursuant to this
paragraph 8(a)(ii) constitute parachute payments (as defined in
Section 280G(b)(2) of the Internal Revenue Code of 1986, as amended (the
“Code”)), and if the sum of these payments and all other parachute payments
received or to be received by Mazzella in connection with the change in control
equal or exceed three (3) times his base amount (as defined in
Section 280G(b)(3) of the Code) for the calendar year in which the change in
control occurs, then the payments to Mr. Mazzella pursuant to this paragraph
8(a)(ii) shall be reduced to the extent necessary to ensure that the sum of all
parachute payments is one dollar ($1.00) less than three (3) times such base
amount.

               If the change in control does not qualify as a change in the
ownership of effective control of the Company, or in the ownership of a
substantial portion of its assets, each within the meaning of Section 409A of
the Code, the payments to be made under this paragraph 8(a)(ii) shall be
deferred until (x) Mr. Mazzella separates from service with the Company, within
the meaning of Section 409A of the Code, or his death, whichever occurs first,
or (y) if at the time of his separation from service Mr. Mazzella is a specified
employee of the Company, within the meaning of Section 409A of the Code, the
date that is six months after the date of his separation from service, or the
date of his death, whichever occurs first.

               (a)(iii) Voluntary termination by Mr. Mazzella for Good Reason

               Mr. Mazzella shall have the right to elect to terminate his
employment for Good Reason if, during the Term of Employment, (i) Mr. Mazzella
should not be elected to the Board, or (ii) the Board should transfer to another
person or persons responsibility for management of any of the Company’s
operations or should take any other action that diminishes in any material
respect Mr. Mazzella’s responsibility for managing the operations of the
Company, or (iii) the office of the President and Chief Executive Officer should
be moved to a location more than 25 miles from 3750 Monroe Avenue, Pittsford,
New York. Within 180 days following an event constituting a basis for a Good
Reason termination, Mr. Mazzella shall have the right to elect to terminate his
employment in accordance with the terms of paragraph 8(a)(ii) of this Agreement
in the same manner and with the same rights as if a “change in control” had
occurred.

5



--------------------------------------------------------------------------------



 



               (a)(iv) Voluntary termination by Mr. Mazzella not following a
change in control and without Good Reason

               If Mr. Mazzella voluntarily terminates his employment under this
Agreement, other than pursuant to paragraphs 8(a)(i), or 8(a)(ii), or 8(a)(iii),
then Mr. Mazzella’s rights and duties under this Agreement shall terminate as of
the effective date of such termination; provided, however, that Mr. Mazzella
shall not be deprived, by reason of such termination, of any rights, payments,
options or benefits which have vested or have been earned or to which
Mr. Mazzella is otherwise entitled as of the effective date of such termination,
and no such right, payment, option or benefit will be reduced or otherwise
affected by reason of such termination.

               (b) Death. The employment of Mr. Mazzella under this Agreement
shall terminate on his death. If Mr. Mazzella dies during the Term of
Employment:

                    (i) The Company shall continue to pay Mr. Mazzella’s salary
through the end of the twelfth month following the month of Mr. Mazzella’s
death. The salary shall be paid on the same payment schedule in use immediately
before Mr. Mazzella’s death and as if Mr. Mazzella were still working for the
Company. The payments shall be made to Mr. Mazzella’s wife, if she survives him;
if she does not survive him, the payments shall be made to Mr. Mazzella’s
children, per stirpes, in equal one-third payments. Mr. Mazzella’s children are
David Gerard Mazzella III, Elizabeth Ann Mazzella Diefenbach, and Kathryn Terese
Mazzella Stewart;

                    (ii) In January of the year following Mr. Mazzella’s death,
the Company also shall pay to Mr. Mazzella’s wife, if she survives him, a
pro-rata share, calculated according to the length of time Mr. Mazzella worked
during the year in which he died, of the bonus paid to Mr. Mazzella for the
calendar year, or part thereof, that preceded the year in which’ Mr. Mazzella
died. If Mr. Mazzella’s wife does not survive him, the Company shall pay this
pro-rata bonus amount to Mr. Mazzella’s children, per stirpes, in equal
one-third payments. Mr. Mazzella’s children are David Gerard Mazzella III,
Elizabeth Ann Mazzella Diefenbach, and Kathryn Terese Mazzella Stewart;

                    (iii) All of Mr. Mazzella’s options to purchase Company
stock will immediately vest, to the extent not already vested.

               (c) Disability.

                    (i) The employment of Mr. Mazzella under this Agreement
shall terminate 90 days after delivery to Mr. Mazzella of notice in writing from
the Chairman of the Committee (acting pursuant to a duly adopted resolution of
the Board) of the termination of his employment because of his physical or
mental incapacity on a permanent basis. Mr. Mazzella may be considered to be
physically or mentally incapacitated on a permanent basis if he is unable, by
reason of any physical or mental incapacity, for a period of 180 substantially
consecutive days during any 12-month period, to perform his duties as President
and Chief Executive Officer of the Company in a reasonably satisfactory manner.
In the event of any disagreement between Mr. Mazzella and the Company as to
whether he is physically or mentally incapacitated on a permanent basis so as to
permit the Company to terminate his employment

6



--------------------------------------------------------------------------------



 



pursuant to this subparagraph (c), the question of such permanent incapacity
shall be submitted for decision to an impartial and reputable physician in
Monroe County, New York (the “Deciding Doctor”) chosen by mutual agreement of
the Company and Mr. Mazzella, or failing such agreement, chosen by two
physicians from Monroe County, New York, one of whom shall be selected by the
Company and the other by Mr. Mazzella. The decision of the Deciding Doctor
regarding Mr. Mazzella’s capacity or incapacity shall be final and binding on
the Company and Mr. Mazzella. The Company shall pay the fees and expenses of the
Deciding Doctor and the other physicians, if any, and Mr. Mazzella shall submit
to any medical examinations reasonably necessary to enable the Deciding Doctor
to make a decision regarding Mr. Mazzella’s capacity or incapacity.

                    (ii) If Mr. Mazzella’s employment under this Agreement is
terminated pursuant to this subparagraph (c), the Company shall make available
disability benefit payments for Mr. Mazzella aggregating at least $300,000 per
annum (“Annual Disability Amount”) payable in installments substantially in
accordance with the Company’s customary payroll practices. The disability
benefit payments shall be continued to be made to Mr. Mazzella until his 67th
birthday, or if he should die before his 67th birthday, to his spouse until the
second anniversary of his death or her 67th birthday, whichever is earlier. If
Mr. Mazzella is not considered to be disabled under Section 409A(2)(C) of the
Code upon his termination of employment, the payments due him under this
paragraph 8(c) shall be suspended until (A) he has separated from service with
the Company, within the meaning of Section 409A of the Code, or died, whichever
occurs first, or (B) if at the time of his separation from service Mr. Mazzella
is a specified employee of the Company, within the meaning of Section 409A of
the Code, the date that is six months after the date of his separation from
service, or the date of his death, whichever occurs first. At the end of the
suspension period, all amounts that would have been paid pursuant to this
paragraph 8(c) but for the preceding sentence shall be paid in single lump sum
and installment payments shall continue thereafter.

                    (iii) If Mr. Mazzella’s employment under this Agreement is
terminated pursuant to this subparagraph (c), the Company shall pay for the
continuation of his life insurance coverage under the Split-Dollar Agreement
until the coverage becomes self-funding under the applicable insurance policy.

                    (iv) If Mr. Mazzella’s employment under this Agreement is
terminated pursuant to this subparagraph (c), all of Mr. Mazzella’s options to
purchase Company stock will immediately vest, to the extent not already vested.

               (d) Cause. The employment of Mr. Mazzella under this Agreement
shall terminate for cause upon delivery to Mr. Mazzella of notice in writing
from the Chairman of the Committee (acting pursuant to a duly adopted resolution
of the Board) of the termination of his employment for cause. “Cause” shall
mean:

                    (i) any willful act or failure to act by Mr. Mazzella that
causes material harm to the Company; any material fraud by Mr. Mazzella upon the
Company; the conviction of Mr. Mazzella, or the plea of nolo contendere by
Mr. Mazzella, with respect to any felony; for the purposes of this subparagraph
8(d)(i), any act or failure to act by Mr. Mazzella which was done or omitted to
be done by Mr. Mazzella in good faith and for a purpose which he

7



--------------------------------------------------------------------------------



 



reasonably believed to be in the best interests of the Company shall not be
considered to have been willful.

                    (ii) Mr. Mazzella’s chronic alcoholism or other form of
chemical addiction that is not cured by Mr. Mazzella within 90 days after
receipt by him of written notice from the Board of its determination that a
condition exists which must be cured; or

                    (iii) any material breach by Mr. Mazzella of his obligations
under this Agreement that is not cured by Mr. Mazzella within 30 days after
receipt by him of written notice from the Board of its determination that a
material breach has occurred.

Notwithstanding anything to the contrary contained in this Agreement, it is the
intention and agreement of the Company and Mr. Mazzella that Mr. Mazzella shall
not be deprived, by reason of termination for cause, of any rights, payments,
options or benefits which have vested or have been earned or to which
Mr. Mazzella is otherwise entitled as of the effective date of such termination,
and it is also the intention and agreement of the Company and Mr. Mazzella that
no such right, payment, option or benefit will be reduced or otherwise affected
by reason of such termination.

      9. Separation/Transition Bonus. If the Board of Directors appoints
Mr. Mazzella’s successor on or before June 30, 2006, Mr. Mazzella will receive a
lump sum cash payment on December 31, 2006, or as soon as practicable thereafter
but in no event later than March 15, 2007, equal to 100% of his annual salary
then in effect, provided he elects to retire as of December 31, 2006. If the
Board of Directors approves the hiring of Mr. Mazzella’s successor after
June 30, 2006 but on or before June 30, 2007, Mr. Mazzella will be receive a
lump sum cash payment on December 31, 2007, or as soon as practicable thereafter
but it no event later than March 15, 2008, equal to 50% of his annual salary
then in effect, unless he retires or otherwise voluntarily terminates his
employment prior to such date.

      10. Confidentiality; Commitments By Mr. Mazzella.

               (a) Mr. Mazzella acknowledges that he is expected to play a very
important leadership role in the on-going development of the Company, that he
will have unique and detailed knowledge of the Company’s business and its plans
for the future, that he will have a fiduciary relationship with the Company, and
that he will be receiving substantial compensation and other benefits under this
Agreement. Mr. Mazzella agrees and promises:

                    (i) during the Term of Employment, including any period of
the Term of Employment following a notice of termination, and for a period of
24 months after the termination of such employment, Mr. Mazzella will not have
any enterprise or have any relationship (e.g. , employee, advisor, consultant,
partner, shareholder or otherwise) with any enterprise, person, firm,
corporation or other entity that competes in any manner with any business
activity of the Company; provided, however, that this commitment by Mr. Mazzella
does not prohibit Mr. Mazzella from owning less than 1% of any class of
outstanding stock of a corporation that is listed on a national securities
exchange or is regularly traded on a national over-the-counter market;

8



--------------------------------------------------------------------------------



 



                    (ii) during and after the Term of Employment, Mr. Mazzella
will not disclose or use in any way any confidential information concerning the
business or plans of the Company, including, but not limited to, any information
or plans developed by Mr. Mazzella;

                    (iii) on the termination of his employment with the Company,
Mr. Mazzella shall promptly deliver to the Company all property of the Company
in his possession, custody or control, including, but not limited to, the
originals and all copies of all objects, documents and computerized information
concerning the business or plans of the Company. Mr. Mazzella agrees that such
property includes, but is not limited to, all such objects, documents and
computerized information that may have been created, drafted, prepared or
generated by Mr. Mazzella during the Term of Employment.

               (b) Mr. Mazzella recognizes and agrees that the limitations and
obligations placed on him by subparagraph (a) of this paragraph 10 are
reasonable and are required for the protection of the Company. In accordance
with paragraph 14 of this Agreement, if any such limitation or obligation is
determined in arbitration or by a court of competent jurisdiction to be
unenforceable, Mr. Mazzella agrees and submits to the modification of such
limitation or obligation as the court or arbitrator deems reasonable.

               (c) The limitations and obligations placed on Mr. Mazzella by
this paragraph 10 are of the essence of this Agreement and they shall be
construed and enforced independently. The existence of any claim or cause of
action against the Company by Mr. Mazzella shall not constitute a defense
against the enforcement of these limitations and obligations.

               (d) Mr. Mazzella acknowledges and agrees that money damages would
not adequately compensate the Company in the event of breach by Mr. Mazzella of
any provision of this paragraph 10. Consequently, Mr. Mazzella agrees that the
Company shall be entitled, without the necessity of proving actual damages, to
obtain temporary and permanent injunctive relief from a court of competent
jurisdiction for enforcement of the provisions of this paragraph 10, and to
obtain reimbursement of all reasonable costs, including attorneys’ fees and
expenses, incurred by the Company in obtaining injunctive relief for the
enforcement of the provisions of this paragraph 10.

      11. No Duty of Mr. Mazzella to Mitigate Damages. The Company acknowledges
that Mr. Mazzella has made significant long-term commitments in connection with
becoming the President and Chief Executive Officer of the Company. He has sold
his residence in New Jersey, moved his family from New Jersey to the Rochester
area, and purchased a new home in the Rochester area. By entering into this
Agreement, Mr. Mazzella has agreed to devote until December 31, 2007 his full
working time, attention, skills and energies to the performance of his duties as
President and Chief Executive Officer of the Company. The Company also
acknowledges that if it should decide to terminate Mr. Mazzella’s employment
prior to the end of the Term of Employment, other than in accordance with
paragraph 8 of this Agreement, such termination shall be contrary to this
Agreement and shall have no effect on the Company’s duties to fulfill each and
every commitment made by the Company to Mr. Mazzella under this Agreement,
including commitments made with respect to Mr. Mazzella’s wife and children. If
Mr. Mazzella’s employment is so terminated, Mr. Mazzella shall be deemed for all

9



--------------------------------------------------------------------------------



 



purposes under this Agreement, including for the purposes of his Supplemental
Retirement Arrangement set forth in paragraph 12 of this Agreement, to be
continuously serving as the President and Chief Executive Officer of the Company
until December 31, 2007, and Mr. Mazzella shall have no duty to seek other
employment or to otherwise mitigate his damages or the damages of his wife and
children.

      12. Supplemental Retirement Arrangement. The Company agrees to provide the
following Supplemental Retirement Arrangement for Mr. Mazzella.

               The Company shall make monthly supplemental retirement payments
to Mr. Mazzella or his surviving spouse after he ceases serving as President and
Chief Executive Officer of the Company or dies while employed by the Company.
The monthly payments shall be calculated on the basis of an annual percentage
rate equal to 60% of the greater of (i) $330,000, or (ii) Mr. Mazzella’s highest
rate of annual salary achieved while employed by the Company. The monthly
payments shall begin on the first business day of the second month following the
month in which Mr. Mazzella separates from service with the Company as defined
under Section 409A of the Code or dies, as the case may be, and shall continue
each month thereafter for 15 full years. If Mr. Mazzella should die after
payment commences but before the end of the 15 year period, or before payment
commences, the Company shall continue to make the monthly payments to his wife
until the earlier of her death or the conclusion of the 15 year period. In
addition, the Company will pay for the continuation of all health insurance, or
for the provision of equivalent health insurance, for Mr. Mazzella and for his
wife until their respective deaths.

               If at the time of his separation from service Mr. Mazzella is a
specified employee of the Company, within the meaning of Section 409A of the
Code, the payments due him under this paragraph 12 shall be suspended until the
date that is six months after the date of his separation from service, or the
date of his death, whichever occurs first. At the end of the suspension period,
all amounts that would have been paid pursuant to this paragraph 12 but for the
preceding sentence shall be paid in single lump sum and monthly installment
payments shall continue thereafter.

      13. Arbitration. Subject to the provisions of paragraph 10 of this
Agreement regarding injunctive relief, any controversy or claim arising out of
or relating to this Agreement, or any breach thereof, shall be determined and
settled by arbitration in Rochester, New York administered by the American
Arbitration Association under its Commercial Arbitration Rules then in effect.
The Company and Mr. Mazzella agree that the arbitration shall be determined and
settled by three arbitrators, that the costs of the arbitration shall be paid by
the Company, and that judgment upon the determination or award rendered by the
arbitrator may be entered in any court having jurisdiction thereof.

      14. Enforceability. If any provision of this Agreement shall be found in
arbitration or by any court of competent jurisdiction to be contrary to law or
public policy and therefore unenforceable, the Company and Mr. Mazzella hereby
waive such provision or part thereof, but only to the extent that such provision
or part is found in arbitration or by such court to be unenforceable. The
Company and Mr. Mazzella agree that such provision should be modified,
consistent with the intent of this Agreement, by the arbitrator or such court so
that it

10



--------------------------------------------------------------------------------



 



becomes enforceable, and, as modified, will be enforced as any other provision
of this Agreement. The lack of enforceability of any particular provision of
this Agreement shall not affect any other provision of this Agreement.

      15. Governing Law. This Agreement and the rights and obligations of
Mr. Mazzella and the Company shall be governed by and construed under the laws
of the State of New York.

      16. No Waiver. The failure by either Mr. Mazzella or the Company at any
time to require performance or compliance by the other with any provision of
this Agreement shall in no way affect either party’s full right to require such
performance or compliance at any time thereafter. The waiver by either party of
a breach of any provision of this Agreement shall not be taken or held to be a
waiver of any succeeding breach of such provision or as a waiver of the
provision itself.

      17. Binding Agreement. This Agreement shall be binding upon and inure to
the benefit of Mr. Mazzella and his heirs and legal representatives, and shall
be binding upon and inure to the benefit of the Company and its legal
representatives, successors and assigns.

      18. Notice. Any notice required or permitted to be given under the
Agreement shall be in writing and shall be deemed to be delivered when delivered
personally to Mr. Mazzella, to the Chairman of the Committee of the Board of
Directors (in lieu of the Chairman of the Board, when required by paragraph 8 of
this Agreement) or to an officer of the Company, or three business days after
the date of mailing, if the mailing is made postage pre-paid, by registered or
certified mail, return receipt requested, to the applicable address set forth
below or to such other address as the applicable party may from time to time
designate:

If to Mr. Mazzella:

58 Woodbury Lane
Rochester, New York 14618

If to the Company:

Veramark Technologies, Inc.
3750 Monroe Avenue
Pittsford, New York 14534

Attention: Ronald C. Lundy, Treasurer

If to the Chairman of the Compensation Committee (in lieu of the Chairman of the
Board):

Charles A. Constantino
Chairman of the Compensation Committee
Veramark Technologies, Inc.
3750 Monroe Avenue
Pittsford, New York 14534

11



--------------------------------------------------------------------------------



 



A copy of any notice delivered personally or mailed to Mr. Constantino also
shall be mailed simultaneously, or by registered or certified mail, return
receipt requested, to Mr. Constantino at:

60 Woodbury Place
Rochester, NY 14618

A copy of any notice delivered personally or mailed to any party hereunder shall
also be mailed simultaneously to such attorney as Mr. Mazzella or the Company
may from time to time designate.

      19. Entire Agreement. This Amendment constitutes the only agreement and
the entire agreement between Mr. Mazzella and the Company relating to his
employment and supercedes and cancels any and all previous contracts,
arrangements or understandings with respect thereto.

      20. Amendment. This Agreement may not be amended or modified except in a
writing executed by both Mr. Mazzella and the Company.

      21. Headings. The descriptive headings used in this Agreement are for
convenience only and shall not control or affect the meaning or construction of
any provision in this Agreement.

      22. Counterparts. This Agreement may be executed in separate counterparts,
each of which shall be deemed an original and together shall constitute one and
the same instrument.

      IN WITNESS WHEREOF, the parties have executed this Agreement as of the day
and year first above written.

            VERAMARK TECHNOLOGIES, INC.
      By:   /s/ Charles A. Constantino         Charles A. Constantino, Chairman 
      Compensation Committee of the Board of Directors          /s/ David G.
Mazzella         DAVID G. MAZZELLA          

12



--------------------------------------------------------------------------------



 



Attachment 1 to Exhibit 10.1

Amended and Restated
Split-dollar Insurance Agreement

      The Split-Dollar Insurance Agreement dated March 21, 2001 and entered into
between Veramark Technologies, Inc., a Delaware corporation with it principal
officers at 3750 Monroe Avenue, Pittsford, New York 14534 (“Company”) and David
G. Mazzella, residing at 58 Woodbury Place, Rochester, New York 14618
(“Employee”), for good and valuable consideration, the receipt of which is
hereby acknowledged, is hereby amended and restated in its entirety, as follows:



1.   Recitals.



  1.1   Employee is the Chairman, President and Chief Executive Officer of
Company.     1.2   Pursuant to Section 5(d) of the Employment Agreement (as
herein defined), the Company is obligated to provide Employee a share of the
annual premium costs of the Policy (as herein defined), not to exceed $55,000.  
  1.3   Due to the enactment of the Sarbanes-Oxley Act of 2002, the Agreement
must be modified.



2.   Definitions.



  2.1   “Annual Premium”: Forty Seven Thousand Seven Hundred Eighty Three
Dollars ($47,783).     2.2   “Employment Agreement”: The Employment Agreement
dated September 11, 1998, as amended, entered into between Company and Employee.
    2.3   “Insured”: Employee     2.4   “Insurer”: The Northwestern Mutual Life
Insurance Company, Milwaukee, WI     2.5   “Owner”: Employee     2.6   “Policy”:
Policy Number XXXXXXXX issued by the Insurer, together with any supplementary
contract issued by the Insurer in conjunction therewith.     2.7   “Policy
Interest”: The Company’s Policy Interest shall be an amount equal to the lesser
of (a) the total premiums heretofore directly paid, or as may be paid in the
future (excluding the Alternative Payment, as hereinafter defined), by the
Company or (b) the cash surrender value of the Policy. The Policy Interest shall
be secured by the filing of a Collateral Assignment with the Insurer, in
substantially the form

 



--------------------------------------------------------------------------------



 



      attached hereto as “Exhibit I”. Employee as owner of the policy retains
all other interests in the policy (“retained interest”), including without
limitation the cash surrender value and death benefits above the Policy
Interest.



3.   Agreements.



  3.1   Pursuant to Section 5(d) of the Employment Agreement, the Company is
obligated to pay the Annual Premium. Employee and Company agree that Company
shall have the option, in the Company’s sole discretion, to pay to Employee the
sum of $79,737.61 in any year, prior to the due date for the Annual Premium for
the Policy, in full satisfaction of its obligations under Section 5(d) of the
Employment Agreement (“Alternative Payment”).     3.2   If the Employee receives
the Alternative Payment, Employee shall pay the Annual Premium on the Policy or
before the due date for the applicable policy year.     3.3   Company shall make
the payments required under Section 5(d) of the Employment Agreement or the
Alternative Payment until the date the annual and accrued dividends paid on the
Policy are sufficient to pay the Annual Premium (and providing Employee with a
death benefit, after deducting the Policy Interest of at least One Million
Dollars) or the date of death of the Employee, whichever shall first occur. It
is currently forecasted, based on the 2004 dividend scale published by the
Insurer that annual and accrued dividends will be sufficient to pay the Annual
Premium commencing with the Annual Premium due in 2009; however the obligation
of the Company shall continue until actual and accrued dividends are, in fact,
sufficient to pay the Annual Premium.     3.4   As Owner of the Policy, Employee
shall have the right to designate the beneficiary under the Policy, subject to
the right of the Company to the Policy Interest.     3.5   If the proceeds of
the Policy become payable by reason of Employee’s death, the Company shall have
the right to receive the proceeds of the Policy equal to the Policy Interest.
The remaining proceeds of the Policy shall be paid directly by the Insurer to
the beneficiary or beneficiaries designated by Employee.     3.6   This
Agreement may be terminated only pursuant to the provisions of the Employment
Agreement.     3.7   If this Agreement terminates as provided in paragraph 3.6
above, the Employee shall pay the Company, within sixty (60) days of the date of
such termination, an amount equal to the Policy Interest. Upon such payment, the
Company shall forthwith release its interest in the Policy.     3.8   The
Insurer shall be bound only by the provisions of and endorsements on the Policy,
and any payments made or actions taken by it in accordance therewith shall fully

-2-



--------------------------------------------------------------------------------



 



      discharge it from all claims, suits and demands of all persons whatsoever.
It shall in no way be bound by or deemed to have notice of the provisions of
this Agreement.     3.9   The Employee shall have the right to borrow from the
Insurer any portion of the cash surrender value of Employee’s retained interest
or assign any part or all of the Employee’s retained interest in the Policy and
this Agreement to any person, entity or trust subject to the provision of this
Agreement, by execution of a written assignment delivered to the Company and to
the Insurer. Employee’s rights under this Section 3.9 shall not be limited by
the Collateral Assignment, identified in Section 2.7 of this Agreement, and
should Employee wish to exercise its rights hereunder, Company’s agreement and
acknowledgement of Employee’s rights hereunder shall not require any further
action on the part of the Company and Employee need only provide Insurer with a
copy of this Agreement as evidence of Company’s agreement and consent.    
3.10   The Company and the Employee can mutually agree to amend this Agreement.
Any such amendment shall be in writing and signed by the Company and Employee.  
  3.11   This Agreement shall bind Company, its successors and assigns;
Employee, his heirs, executors, administrators and assigns; and any Policy
beneficiary.     3.12   The following provisions are part of this Agreement and
are intended to meet the requirements of the Employee Retirement Income Security
Act of 1974:



  a.   The named fiduciary: The Company.     b.   The funding policy under this
Plan is that all premiums on the Policy be remitted to the Insurer when due.    
c.   Direct payment by the Insurer is the basis of payment of benefits under
this Plan, with those benefits in turn being based on the payment of premiums as
provided in the Plan.     d.   For claims procedure purposes, the “Claims
Manager” shall be: The Treasurer of the Company.



  1.   If for any reason a claim for benefits under this Plan is denied by the
Company, the Claims Manager shall deliver to the claimant a written explanation
setting forth the specific reasons for the denial, pertinent references to the
Plan section on which the denial is based, such other data as may be pertinent
and information on the procedures to be followed by the claimant in obtaining a
review of his claim, all written in a manner calculated to be understood by the
claimant. For this purpose:



  (a)   The claimant’s claim shall be deemed filed when presented orally or in
writing to the Claims Manager.     (b)   The Claims Manager’s explanation shall
be in writing delivered to the claimant within 90 days of the date the claim is
filed.



  2.   The claimant shall have 60 days following his receipt of the denial of
the claim to file with the Claims Manager a written request for review of the
denial. For such review, the claimant or his representative may submit pertinent
documents and written issues and comments.

-3-



--------------------------------------------------------------------------------



 



  3.   The claimant shall decide the issue on review and furnish the claimant
with a copy within 60 days of receipt of the claimant’s request for review of
his claim. The decision on review shall be in writing and shall include specific
references to the pertinent Plan provisions on which the decision is based. If a
copy of the decision is not so furnished to the claimant within such 60 days,
the claim shall be deemed denied on review.



  3.13   Any notice, consent or demand required or permitted to be given under
the provisions of this Agreement shall be in writing, and shall be signed by the
party giving or making the same. If such notice, consent or demand is mailed to
a party hereto, it shall be sent by United States certified mail, postage
prepaid, addressed to such party’s last known address as shown on the records of
the Company. The date of such mailing shall be deemed the date of notice,
consent or demand.     3.14   This Agreement, and the rights of the parties
hereunder, shall be governed by and construed in accordance with the laws of the
State of New York, except to the extent preempted by federal law.

             
Date:
  March 29, 2005        

           
 
           
Attest:
  /s/ Lorrianne S. Newman   VERAMARK TECHNOLOGIES, INC

           

  Lorrianne S. Newman   By:   /s/ David G. Mazzella

           
 
  Notary Public, State of New York   David G. Mazzella

  Qualified in Monroe County        

  Reg. No. 01NE4839862        

  My Commission Expires 08/31/05        

-4-